 In the Matterof THE PRUDENTIAL INSURANCECOMPANY OF AMERICA-BRANCH OFFICES,TOLEDO,OmoandAMERICAN FEDERATION OF IN-DUSTRIAL AND ORDINARY INSURANCE AGENTS' UNION No. 23039,TOLEDO, Omo(A. F. OF L.)Case No. R-'44,20.DecidedDecember06, 1942Jurisdiction: life insurance industry.Investigation and Certification of Representatives:existence of question: stipu-,lation as to ; election necessary.Unit Appropriate for CollectiveBargaining: 'all licensed industrial agents ofCompany employed in its district offices located in Toledo, including. the sub-,district office 'in Bryon, Ohio, but excluding superintendents, assistant super-intendents, clerks, and cashiers, notwithstanding Company's contention for astate-wide agents' unit.1 Ulr.John Robert Hill,for the Board.Mr. Milo J. Warner,of Toledo, Ohio, for the Company.Mr. Herbert S. ThatcherandMr. George L. Russ,of`1Washington,D. C., for the Union.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of Industrialand Ordinary Insurance Agents' Union No. 23039, Toledo, Ohio (A. F.of L.), herein called the Union,' alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Prudential Insurance Company of America, herein called theCompany, at its branch offices in Toledo, Ohio, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Edward G. Smith, Trial Examiner. Said hearing was heldat Toledo, Ohio, on October 15 and 16, 1942, and at New York Cityon October 19, 1942.The Company and the Union appeared, partici-IThe Union's name appears herein as it was amended at the hearing46N.L R B,No 54.430 THE PRUDENTIAL INSURANCE COMPANY1 0F: ,'AMERICA431pated, and,were afforded full opportunity to be heard, to examine and,cross-examine witnesses, and to introduce evidence bearing on theissues.2The Company moved at the hearing that the petition of 'theUnion be dismissed for lack of jurisdiction.Ruling on this motionwas reserved for the Board. In view of the findings of fact set forthin SectionI, infra,the motion is hereby denied. The Trial' Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.On November 2 and 3, 1942, respectively, the Com-pany and the Union filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY'The Prudential Insurance Company of America is a New Jerseycorporation maintaining its Home Office and principal place of busi-ness in Newark, New Jersey., The Company is engaged in the busi-ness of insuring the lives of its' policyholders' on" the participatingplan, and in the various operations incident thereto, in the 48 States,the District of Columbia, the Territory of Hawaii, and 9 Provincesof the Dominion of Canada. Subject to the supervision of its Boardof Directors, the Company's business is managed and directed byofficers located at its Home Office.On^ December 31, 1941, the Company was the second largest UnitedStates life insurance company in terms of assets and the amount ofinsurance in force.On that date the Company's assets totaled, $4,556,-'and it had 31,960.286 policies, having a 'total face amountof $19,549,175,369, in force with 20,000,000 policyholders.The Com-pany's assets largely consist of cash, bonds,,stocks, mortgages, realestate, and notes.Most of the cash is deposited in commercial banks.and trust companies throughout the United States.: All the securities.are delivered to it in the State of New Jersey and, are, for the mostpart kept at .the Home Office.Aside from its Home Office and housing,property-inNewark,,New Jersey, the Company owns no real estateexcept such as it-acquires from time to time through mortgage ,fore-closures or by conveyance in lieu of mortgage foreclosures.On Decem-ber 31,1941;=the Company had outstanding loans secured by real estatelocated in 47 States and the Dominion of Canada. The Companyfarm"supervisors' in 39 States of the United States;, the District ofColumbia, and-"6 Canadian Provinces: - The Comp'ahy-also has 8 loanOn;Dec ber 17, 1942,,'tbe'Umted'Ofece and Professional Workers of America, C_ 1 0,filed a'motion't'o intervene'in'thhis proceeding and asked that the record'be'reopened.Thismotion was denied. 432'DECISIONS OF NATIONAL LABOR RELATIONS BOARD''correspondents, 26 branch offices and 443 authorized brokers in 47States, the District of Columbia, and Canada.From the foregoing,it is clear that in addition to insuring the lives of its policyholders.theCompany engages in a diversified and widespread investmentbusiness.During 1941 the Company purchased furniture, fixtures, and me-purchased ,and used in the State of 'New Jersey.During the sameperiod the Company purchased paper and other stationery supplieshaving, a value of $673,452.87, most of which was likewise purchasedand used in the State of New Jersey. In the same period the Com--pany spent $1,329,502.73 for postage, telephone, telegraph, and expressservices, and $711,259.55 for traveling expenses. In connection withitsbusiness, the Company owns and operates a printing plant atNewark, New Jersey.During 1941 the Company printed materialhaving a value of $1,370,849.12, of which 37.4 percent was used in other,States-than New Jersey, and .5 percent was used in Canada.On December 31, 1941, the Company employed 40,758 persons ofwhom 23,144 \ were agents selling insurance and otherwise dealingwith policyholders in 48 States, the District of Columbia, the Terri-tory of Hawaii, and the Dominion of Canada. Approximately 17,800of the Company's agents are classed as industrial agents.Of these,approximately 1,167 are'stationed in Ohio.Most directly involvedin this proceeding are the Company's 3 district offices in Toledo andsubdistrict office in Bryan, Ohio, where approximately 116 industrialagents are employed.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.'IT.THE ORGANIZATION INVOLVEDAmerican Federation of Industrial and OrdinaryInsuranceAgents' Union No. 23039, Toledo, Ohio, is a labor organization af-herein called the Council, and with the American Federation of Laborand admits to membership employees of the Company.M. THE QUESTION OONCERNING REPRESENTATIONThe parties stipulated that a question concerning representationhas arisen in that the Union requested recognition of the Companyas the exclusive representative of certain Toledo employees and that3Matter of John Hancock Mutual.Life Insurance Companyand,American Federationof Industrial and Ordinary Insurance-Agents Union No. 21571, East St.Louisand Vicinity,Illanotis,etal, 26 M.L.R. B. 1024. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA433the Company refused to recognize the Union on the ground that theproposed unit was inappropriate.'A statement of a Field Examiner of the Board, introduced inevidence at the hearing, indicates that the Union represents a sub-priate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c), and Section 2 (6) and (7) of the Act.'IV.THE APPROPRIATE UNITThe Union requests a unit of all licensed industrial agents of theCompany employed in its district offices located in the city ofToledo, Ohio, excluding superintendents, assistant superintendents,clerks, and cashiers.This proposed'unit includes agents working outof a' subdistrictoffice inBryan, Ohio. , The Company objects to theproposed unitsolely because it is limited to the Company's Toledoand Bryan agents, and contends that the appropriate unit shouldcomprise all 'its licensed industrial agents employed in the State ofOhio.For administrative puiposes, the Company is divided into 11 majorsubdivisions.One of these, the Industrial Agencies Department,directly' supervises the industrial insurance business` of the Company.This department has its field offices in the United States and Canadadivided into 5 geographical groups.Each group, in turn has beensplit into 4.divisions with no attempt made to follow State lines.Theresulting 20 divisions have been subdivided into a' total of 450 dis-tricts.Parts of 3 divisions, comprising a total of 31 districts, extend intoand geographically `divide the- State of Ohio.Three district offices,Under .the super-vision of one bf the Toledo offices is a subdistrict office 'situated inBryan', Ohio, where6 agents areemployed.'offices isheaded by a superintendent.The 3 superintendents arewholly independent,of one, another -and have no superior of -lower rankthan the manager of the entire division of which the 3 Toledo districts(and, the Bryan subdistrict) form itsmallsegment.The 'Co`mpany, iii support of its contention that aState=wide unitof itsindustrialagents is appropriate,argues that the hours,wages,workingconditions,- and the extent of the control exercised by the4 The Field Examinerstated that the Union submitted 66 authorization cards to him,all bearing apparently valid signatures;and that signatures on 65 of -the cards checkedwith names-on,a current pay .roll of the Company which listed 11.1 employees in the unithereinafter found appropriate.e There areno subdistrictoffices attachedto the, other two Toledodistricts.504086-43-vol 4628 434DECISIONS'OF - NATIONAL "LABOR RELATIONS BOARDHomeOtffice are substantially',similar as respects'all itsindustrialagentsin Ohio.Furthermore, theseagents-are all. subject -to theuniform insurance regulations and laws of the' State . of Ohio.Onesuch law forbids' any discrimination by an insurance company amongits policyholders.The Companyarguesfurther that its collective bar-gaining relations with labor organizations in other States', has beenupon a State-wide unitbasis eThe Board has found State-wide units of industrial agents to. be,appropriate -upon petitions filed 'by United Office and ProfessionalWorkers of America, C. I. 0., and an unaffiliated labor organization,where no other labor organization was contending for a smaller,unit.?However, the locals established by the A. F. of L. to organizeindustrial insurance agents have not attempted to organize insur-ance companies upon a State-wide unit basis, but rather have confinedtheir efforts to the district office or offices of a single company locatedin, a single city.The Board has many times found such units to beappropriate 8Partly as a result thereof, A. F., of L. locals` haveapproximately, 60 contracts with 24 insurance companies coveringindustrial agents inapproximately 60 city-wide units!The first attempts of A. F. of L. locals to organize industrial agents-employed by the Company in Ohio began at Toledo, and Local 23039,which is here involved, was chartered on December 18,1941. Its juris-8As of the time of the hearing the Company recognized United Office and ProfessionalWorkers of America, C.I.0., as the exclusive representative of its industrial agents inState-wide units in New'York and Michigan,and recognized an unaffiliated,union in asimilar unit in Wisconsin.The Company'had entered into, or had evidenced its willing-ness to enterinto,consent election agreements with the former union providing for elec-tions in State-wide units in Kentucky,Massachusetts,New Jersey,andWashington.,Furthermore,United Office and Professional Workersof America,C. I. 0., had indicatedits intention to fie an amended petitionwith theBoard for a State-wide unit in Pennsylvania.7Matter of Metropolitan Life Insurance CompanyandInternational Union of Life Insur-ance Agents,Locals 1.2, 3,4, 5,39,41,43 N L.R B 962;Matter of Colonial Life Insur-ance Company of AmericaandUnited OfficecEProfessionalWorkers of America,C. I. 0.,-42'N. L.R. B. 1177.,8In the following cases, where the size of the unit was in dispute, the Board foundone or more city-wide units to be appropriate:Matter of Home Beneficial Association ofRichmond,Va.andIndustrial and Ordinary Insurance Agents'Council,17 N. L. R. B.1027Matter of John Hancock MutualLifeInsurance Company'and American Federation.of Industrial and Ordinary Insurance Agents Union No. 21571,East St.Louis and Vicinity,Illinois,et al.,26 N. L.It. B. 1024.In the followingcases,where thesize of the unit wasundisputed,.the Board found one or more city-wide unitsto be appropriate:Matter, ofWashington Branch of the SunLifeInsurance Company of AmericaandIndustrial and^Ordinary Insurance Agents Union No:21354,Industrial and Ordinary Insurance AgentsCouncil,15N. L. R B. 817 ;Matterof EquitableLifeInsurance Company, Washington,D., 0, 1003K St., N. W , and1712L St., N.W.,Washington, D. O.andIndustrial andOrdinary'InsuranceAgents Union'#21354and Industrial'and Ordinary Insurance Agents-Council,21 N 'L. It. B 37;Matterof LifeInsurance Company ofVirginia,Richmond, Vir-giniaandIndustrial and Ordinary InsuranceAgents ,Union#21354andIndustrialand Ordi-nary InsuranceAgentsCouncil,24N.'L'R. B. 411 ;Matterof Life Insurance Company of Vir-giniaandThe American Federation of Industrial and Ordinary Insurance-Agents UnionNo 223064, et al,29 N. LR B. 246;Matter of Life Insurance Company of VirginiaBranchOfice,Roanoke,VirginiaandAmerican'Federation of-Industrial& OrdinaryInsuranceAgent's'Union'No.22e57of Roanoke,Virginia,at al.,38 N. L. R. B.-20;ef.Matters' of.Suprc'nrLiberty ,LifeInsurance CompanyandAmerican Federation of Industrial and,Oidinary'Insuiante Agents No.120817, A.F.` of L.,32 N. L. R B.'94. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA435diction is confined to the Company's Toledo districts (including theBryan subdistrict).Since that time other locals have been, establishedin other cities in Ohio.Two such locals, by letters dated October 29,1942, have informed the Company that they claim, respectively,- torepresent majorities of the Company's industrial agents in districtoffices in Akron and in Canton, Ohio."Since the council contemplates extending its organizational efforts toother districts in Ohio, the Company urges that it be given a reasonabletime to organize throughout the State, after which time it should filea petition for a State-wide unit or seek a consent election agreementwith the Company upon such a basis. Pursuant to a stipulation ofthe parties entered into at the hearing, the president of the council,subsequent to the hearing, advised the Board as to the number of au-the Company in Ohio exclusive, of those from Toledo and Bryan em-ployees.The figures were 20 cards in Canton and 29 in Akron.Asindicated previously,- the Company employs approximtitely 1,167 in-dustrial agents in Ohio.It appears, therefore, that employees in only6 of the 31 districts 'in- Ohio have 'thus' far been organized by thecouncil.The Unioncontends that employeesworking together in a singlecity have more community of interest than -employees who seldom,if ever, come into contact with one another. It contends further thatthe Company's Bryan agents, although not working in Toledo, shouldbe in one unit with the Company's Toledo agents, because they areunder the supervision of one of the Toledo district offices.'Under all the circumstances of this case we are of the opinion andfind that the policies of the Act can best be effectuated by makingcollective bargaining an immediate possibility for the employees ofoffice of Bryan, Ohio.Our finding' does not preclude a later findingthat a State-wide or larger unit is appropriate for collective bargain-ing purposes.We therefore find that all licensed industrial agentsof the Company employed in its district offices located in the. city ofToledo, Ohio, including the subdistrict office in Bryan, Ohio, butexcluding superintendents, assistant superintendents, clerks, andcashiers, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-I In a motion filed after the hearing the Company asked that these two letters be madea part of the record.The motion'ishereby granted and the letters accordingly are incor-porated into the record. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Election,subject'to the limitations and additions set forth therein. 'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series-2, as, amended, it is herebyDrxEc'rthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The PrudentialInsurance Company of America at its branch offices in Toledo, Ohio,an election by secret ballot shall be conducted as early as possible, but,not later than thirty (30) days from the date of this Direction of Elec-tion, under the direction and, supervision of the Regional Director fortheEighth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 10, of saidRules and Regulations, among the employees .in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the - United States- who present themselves inperson at the polls, but excluding any who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by American Federation of Industrial and Ordinary In-surance Agents' Union No. 23039, Toledo, Ohio (A. F. of L.), for thepurposes of collective bargaining.